DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 6/1/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claim 1 has been amended.  Claims 2-3 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail from Michael Wiersch (Registration Number 55,996) on June 29, 2022.

The application has been amended as follows: 
In the Claims:
1. A linear vibration motor, comprising: 
a base with an accommodating space; 
a vibration unit located in the accommodating space, including a weight, a containing groove penetrating the weight along a vibration direction of the vibration unit, at least one pair of coils oppositely spaced from each other in the containing groove and respectively fixed to the weight, each of the [coil] coils forming a through hole; 
a magnet assembly fixed to the base for driving the vibration unit to vibrate, including two magnets respectively fixed on two opposite sides of the base along the vibration direction of the vibration unit, each magnet being at least partially accommodated in the containing groove and aligned with but spaced from one corresponding through hole formed by one of the respective coils [[coil]]; 
an elastic piece for suspending the vibration unit in the accommodating space located on one side of the vibration unit along the vibration direction of the vibration unit; wherein 
the two magnets are magnetized along the vibration direction and the two magnets each having magnetic poles [[are]] arranged opposite to each other, the magnet assembly further comprises an iron core sandwiched between the two magnets, and the iron core keeps a distance from the [[coil]] pair of coils, the through hole of one of the respective coils [[coil]] is disposed opposite to the iron core.

4. The linear vibration motor as described in claim 1, wherein the weight further comprises two fixing grooves recessed outwards from two opposite sides of the containing groove; each of the two coils is respectively fixed in [[the]] a corresponding one of the fixing grooves.

5. The linear vibration motor as described in claim 4, wherein a depth of [[the]] each respective fixing groove is equal to a thickness of the respective coil.

Allowable Subject Matter
Claims 1 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of claim 1 is the inclusion of the limitation “the through hole of one of the respective coils is disposed opposite to the iron core” which is not found in or suggested by the prior art references in combination with the other elements recited in claim 1.  Dependent claims 4-8 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832     

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832